EXHIBIT 10.1

FIFTH LOAN MODIFICATION AND WAIVER AGREEMENT

This Fifth Loan Modification and Waiver Agreement (this “Loan Modification
Agreement”) is entered into as of May 13, 2013 (the “Fifth Loan Modification
Effective Date”), by and between (i) SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and (ii) WORLD ENERGY
SOLUTIONS, INC., a Delaware corporation with offices located at 100 Front
Street, Worcester, Massachusetts 01608, and WORLD ENERGY SECURITIES CORP., a
Massachusetts securities corporation with offices located at 100 Front Street,
Worcester, Massachusetts 01608 (individually and collectively, jointly and
severally, “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 8, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of September 8, 2008, between Borrower and Bank, as amended by a certain
First Loan Modification Agreement, dated as of September 30, 2009, as further
amended by a certain Second Loan Modification Agreement, dated as of March 8,
2011, as further amended by a certain Third Loan Modification and Waiver
Agreement, dated as of March 2, 2012 and as further amended by a certain Fourth
Loan Modification Agreement, dated as of October 3, 2012 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(ii) thereof:

“(ii) Term Loan 2012A. Subject to Section 2.3(b) the principal amount
outstanding under the Term Loan 2012A shall accrue interest at a floating per
annum rate equal to the Prime Rate plus two and three-quarters of one percentage
point (2.75%), which interest shall be payable monthly on the first day of each
month.”

and inserting in lieu thereof the following:

“(ii) Term Loan 2012A. From and after the Fifth Loan Modification Effective
Date, subject to Section 2.3(b) the principal amount outstanding under the Term
Loan 2012A shall accrue interest at a floating per annum rate equal to the Prime
Rate plus four and one-half of one percentage point (4.50%); provided that
commencing on the first day of the month following the month in which
Performance Pricing Event #1 occurs and thereafter, the principal amount
outstanding under the Term Loan 2012A shall accrue interest at a floating per
annum rate equal to the Prime Rate plus three and one-half of one percentage
point (3.50%); provided further, that commencing on the first day of the month
following the month in which Performance Pricing Event #2 occurs and thereafter,
the principal amount outstanding under the Term Loan 2012A shall accrue interest
at a floating per annum rate equal to the Prime Rate plus one and one-half of
one percentage



--------------------------------------------------------------------------------

point (1.50%). Such interest shall in any event be payable monthly on the first
day of each month.”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(b) thereof:

“(b) Minimum Fixed Charge Coverage Ratio. Commencing with the first full fiscal
quarter following the Fourth Loan Modification Effective Date, achieve, on a
trailing three month basis, measured on the last day of each monthly period, a
Fixed Charge Coverage Ratio of not less than 1.25:1.00.”

and inserting in lieu thereof the following:

“(b) Minimum Fixed Charge Coverage Ratio. Commencing with the first fiscal
quarter following the Fifth Loan Modification Effective Date, achieve, on a
trailing twelve (12) month basis, measured on the last day of each quarterly
period, a Fixed Charge Coverage Ratio of not less than 1.25:1.00.”

 

  3 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

“Fixed Charge Coverage Ratio” is, for any period of measurement, (i) Borrower’s
EBITDA for such period minus the sum of all taxes actually paid in cash minus
unfinanced Capital Expenditures divided by (ii) Borrower’s Fixed Charges.

and inserting in lieu thereof the following:

“Fixed Charge Coverage Ratio” is, for any period of measurement, (i) Borrower’s
EBITDA for such period plus the Net Change in Deferred Revenue for such period
minus the sum of all taxes actually paid in cash minus unfinanced Capital
Expenditures divided by (ii) Borrower’s Fixed Charges.

 

  4 The Loan Agreement shall be amended by inserting the following definitions
in Section 13.1 thereof each in their appropriate alphabetical position:

“Fifth Loan Modification Effective Date” is May 13, 2013.

“Leverage Ratio” means, as of any date for any period of measurement, the ratio
of (i) the sum of (a) all outstanding Obligations of Borrower owed to Bank; plus
(b) total unpaid GSE Earn-out Payments and NEP Earn-out Payments as of such
date; plus (c) any other earn-out payments owed by Borrower to any third party;
plus (d) the outstanding principal balance of all Subordinated Debt, including,
without limitation or duplication, any promissory notes made by Borrower in
favor of any third party other than Bank; to (ii) EBITDA for such period.

“Net Change in Deferred Revenue” means, as of any date of measurement for any
period, the net change in Borrower’s consolidated Deferred Revenue during the
period ending as of such date of measurement.

“Performance Pricing Event #1” is the date on which Borrower reports to Bank, in
form and substance acceptable to Bank, in its reasonable discretion, (i) EBITDA,
measured quarterly, on a trailing twelve (12) month basis ending as of the date
of measurement, equal to or greater than Three Million Dollars ($3,000,000); and
(ii) a



--------------------------------------------------------------------------------

quarterly Leverage Ratio, measured on a trailing twelve (12) month basis, of
less than 2.50:1.00.

“Performance Pricing Event #2” is the date on which Borrower reports to Bank, in
form and substance acceptable to Bank, in its reasonable discretion, (i) EBITDA,
measured quarterly, on a trailing twelve (12) month basis ending as of the date
of measurement, equal to or greater than Three Million Dollars ($3,000,000); and
(ii) a quarterly Leverage Ratio, measured on a trailing twelve (12) month basis,
of less than 2.00:1.00.

 

  5 The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

4. ACKNOWLEDGMENT OF DEFAULT; WAIVER.

 

  A. Borrower acknowledges that it is currently in default of the Loan Agreement
as a result of Borrower’s failure to comply with the minimum Fixed Charge
Coverage Ratio financial covenant set forth in former Section 6.9(b) thereof for
the compliance period ended March 31, 2013 (the “Existing Default”).

 

  B. Subject to the execution and delivery of this Loan Modification Agreement,
Bank hereby waives Borrower’s Existing Default for the monthly compliance period
indicated above. Bank’s waiver of such Existing Default shall apply only to the
foregoing specific compliance period. The Borrower hereby acknowledges and
agrees that, except as specifically provided herein, nothing in this Section or
anywhere in this Loan Modification Agreement shall be deemed or otherwise
construed as a waiver by the Bank of any of its rights and remedies pursuant to
the Existing Loan Documents, applicable law or otherwise.

5. FEES. Borrower shall pay to Bank a waiver fee equal to Seven Thousand Five
Hundred Dollars ($7,500), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Loan Modification Agreement.

6. RATIFICATION OF NEGATIVE PLEDGE. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain negative
pledge arrangement with respect to Borrower’s intellectual property, between
Borrower and Bank, and Borrower acknowledges, confirms and agrees that said
negative pledge arrangement remains in full force and effect.

7. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower shall
not, without providing the Bank with thirty (30) days prior written notice:
(i) relocate its principal executive office or add any new offices or business
locations or keep any Collateral, in excess of Ten Thousand Dollars ($10,000.00)
in any additional locations, or (ii) change its jurisdiction of organization, or
(iii) change its organizational structure or type, (iv) change its legal name,
or (v) change any organizational number (if any) assigned by its jurisdiction of
organization. In addition, the Borrower hereby certifies that no Collateral in
excess of Ten Thousand Dollars ($10,000.00) is in the possession of any third
party bailee (such as at a warehouse). In the event that Borrower, after the
date hereof, intends to store or otherwise deliver the Collateral in excess of
Ten Thousand Dollars ($10,000.00) to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate dated as of
October 3, 2012, and acknowledges, confirms and agrees the disclosures and
information above Borrower provided to Bank in the Perfection Certificate has
not changed.

8. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or



--------------------------------------------------------------------------------

protect Bank’s interest in the Collateral, including a notice that any
disposition of the Collateral, by either the Borrower or any other Person, shall
be deemed to violate the rights of the Bank under the Code.

9. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

10. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

11. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

12. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

13. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

14. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

15. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference in its entirety.

16. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

WORLD ENERGY SOLUTIONS, INC.

By:   /s/ James Parslow

Name:

Title:

 

James Parslow

Chief Financial Officer

 

WORLD ENERGY SECURITIES CORP. By:   /s/ James Parslow

Name:

Title:

 

James Parslow

Treasurer

 

BANK:

 

SILICON VALLEY BANK

By:   /s/ Michael Quinn

Name:

Title:

 

Michael Quinn

V.P.

[Signature page to Fifth Loan Modification and Waiver Agreement]



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK      Date:____________________________    FROM:   
WORLD ENERGY SOLUTIONS, INC.       WORLD ENERGY SECURITIES CORP.   

The undersigned authorized officers of World Energy Solutions, Inc., and World
Energy Securities Corp. (individually and collectively, jointly and severally,
“Borrower”), solely in their capacities as officers of their respective
entities, certify that under the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (as amended, the “Agreement”), (1) Borrower
is in complete compliance for the period ending ________________ with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned solely in
their capacities as officers of their respective entities, certify that these
are prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. The undersigned
solely in their capacities as officers of their respective entities, acknowledge
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies   Monthly financial statements with Compliance Certificate   
Monthly within 30 days      Yes    No    Annual financial statement (CPA
Audited) + CC    FYE within 90 days      Yes    No    10-Q, 10-K and 8-K   
Within 5 days after filing with SEC      Yes    No    A/R & A/P Agings, Deferred
Revenue report, and schedule of expected collections   

Monthly within 20 days when there

are outstanding Credit Extensions

under the Revolving Line

     Yes    No    Borrowing Base Certificate   

Monthly within 20 Days

during Streamline Period

     Yes    No    Transaction Report   

Weekly when not Streamline Period

when there are outstanding Credit Extensions under the Revolving Line and upon
each request for a Credit Extension under the Revolving Line

     Yes    No    Board-approved projections    Within 30 days of approval     
Yes    No   

 

1



--------------------------------------------------------------------------------

Financial Covenant

   Required      Actual      Complies  

Minimum Cash and Availability – at all times

   $ 3,000,000       $ ________         Yes    No   

Minimum Fixed Charge Coverage Ratio – tested quarterly

     1.25:1.00         _____:1.00         Yes    No   

Performance Pricing:

Fifth Loan Modification Effective Date: Prime Rate plus 4.50%.

Performance Pricing Event #1: Prime Rate plus 3.50%.

Performance Pricing Event #2: Prime Rate plus 1.50%.

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

WORLD ENERGY SOLUTIONS, INC.     BANK USE ONLY By:         Received by:
_______________________________

Name:

Title:

     

                                     AUTHORIZED SIGNER

Date: _____________________________________

WORLD ENERGY SECURITIES CORP.     By:        
Verified:__________________________________

Name:

Title:

     

                                     AUTHORIZED SIGNER

Date: _____________________________________

 

Compliance Status:            Yes    No

 

2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated: ________________________

 

I. Minimum Cash and Availability (Section 6.9(a))

Required:     Minimum Cash and Availability     Commencing on the Fourth Loan
Modification Effective Date and at all times thereafter, maintain unrestricted
cash of Borrower at Bank plus unused Availability Amount of not less than Three
Million Dollars ($3,000,000);

Actual:

 

A.    Aggregate value of the unrestricted cash of Borrower at Bank    $ ____   
B.    Unused Availability Amount    $ ____    C.    Total (line A plus line B)
   $ ____   

Is line C equal to or greater than $3,000,000?

 

________  No, not in compliance   _______  Yes, in compliance

 

3



--------------------------------------------------------------------------------

II. Minimum Fixed Charge Coverage Ratio (Section 6.9(b))

Required:     Minimum Fixed Charge Coverage Ratio.     Commencing with the first
fiscal quarter following the Fifth Loan Modification Effective Date, achieve, on
a trailing twelve (12) month basis, measured on the last day of each quarterly
period, a Fixed Charge Coverage Ratio of not less than 1.25:1.00.

Actual: All amounts measured on a trailing twelve (12) month basis, ending as of
the date of measurement.

 

A.    EBITDA    $      B.    Net Change in Deferred Revenue    $      C.   
Taxes actually paid in cash    $      D.    Unfinanced Capital Expenditures    $
     E.    Interest Expense    $      F.    The sum of required or principal
payments on outstanding Indebtedness owed to Bank (including, without
limitation, principal amortization and prepayments of the Term Loan 2012A, but
specifically excluding (A) payments of principal on the Revolving Line and (B)
(i) GSE Earn-Out Payments and NEP Earn-Out Payments permitted to be paid
pursuant to Section 7.7 of the Loan Agreement and (ii) regularly scheduled
payments under the NES Note and the NEP Note permitted to be paid pursuant to
Section 7.9 of the Loan Agreement and paid during such period    $      G.   
FIXED CHARGE COVERAGE RATIO ((line A plus line B minus line C minus line D)
divided by (line E plus line F))      ____:1.00   

Is line G greater than or equal to 1.25:1.00?

 

________  No, not in compliance   _______  Yes, in compliance



--------------------------------------------------------------------------------

Performance Pricing:

Performance Pricing Event #1: (i) EBITDA, measured quarterly, on a trailing
twelve (12) month basis ending as of the date of measurement, equal to or
greater than Three Million Dollars ($3,000,000); and (ii) a quarterly Leverage
Ratio, measured on a trailing twelve (12) month basis, of less than 2.50:1.00.

________ No, Performance Pricing Event #1 has not occurred

________ Yes, Performance Pricing Event #1 has occurred

Performance Pricing Event #2: (i) EBITDA, measured quarterly, on a trailing
twelve (12) month basis ending as of the date of measurement, equal to or
greater than Three Million Dollars ($3,000,000); and (ii) a quarterly Leverage
Ratio, measured on a trailing twelve (12) month basis, of less than 2.00:1.00.

________ No, Performance Pricing Event #2 has not occurred

________ Yes, Performance Pricing Event #2 has occurred